Exhibit 10.3

 

Execution Version

 

DIRECTOR NOMINATION AGREEMENT

 

THIS DIRECTOR NOMINATION AGREEMENT (this “Agreement”) is made and entered into
as of January 4, 2019 (the “Effective Time”), by and among Agiliti, Inc., a
Delaware corporation (the “Company”), and THL Agiliti LLC, a Delaware limited
liability company (the “Shareholder”).

 

WHEREAS, the Company and certain of its affiliates have consummated the business
combination and the other transactions (collectively, the “Transactions”)
contemplated by the Amended and Restated Agreement and Plan of Merger, dated as
of December 19, 2018, by and among the Company, Federal Street Acquisition
Corp., Umpire SPAC Merger Sub, Inc., Umpire Cash Merger Sub, Inc., Agiliti
Holdco, Inc., solely for the purposes of Sections 1.6 and 9.12 thereof, Umpire
Equity Merger Sub, Inc., IPC/UHS Co-Investment Partners, L.P., as a Majority
Stockholder, and IPC/UHS, L.P., as a Majority Stockholder and the Stockholder
Representative;

 

WHEREAS, after giving effect to the Transactions, the Shareholder owns shares of
the Company’s common stock, par value $0.0001 per share (the “Common Stock”);
and

 

WHEREAS, the Company desires to provide the Shareholder with certain director
nomination rights;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficient of which are
hereby acknowledged, each of the parties to this Agreement agrees as follows:

 

1.                                      Board Nomination Rights.

 

(a)                                 At the Effective Time, the board of
directors of the Company (the “Board”) shall be comprised of eight members and
Barry P. Schochet and Joshua M. Nelson shall be designated as Class I directors;
Gary L. Gottlieb, Megan M. Preiner and Thomas J. Leonard shall be designated as
Class II directors and John L. Workman, Michael A. Bell and Scott M. Sperling
shall be designated as Class III directors.  Barry P. Schochet, Joshua M.
Nelson, Gary L. Gottlieb, Megan M. Preiner, John L. Workman, Michael A. Bell and
Scott M. Sperling shall be initial “Nominees” for purposes of this Agreement.

 

(b)                                 From the Effective Time until the date that
the Shareholder ceases to Beneficially Own shares of Common Stock representing
at least 5% of the Common Stock then outstanding, at every meeting of the Board,
or a committee thereof, or action by written consent, at or by which directors
of the Company are appointed by the Board or are nominated to stand for election
by stockholders of the Company, the Shareholder shall have the right to appoint
or nominate for election to the Board, as applicable, a number of individuals
(such persons, the “Nominees”) that, if elected, when compared to the authorized
number of directors on the Board, is closest to but not less than proportional
to the total number of shares of Common Stock over which the Shareholder retains
direct or indirect voting control relative to the total number of shares of
Common Stock then outstanding (which, for the avoidance of doubt, shall mean
that the number of Nominees shall be rounded up to the next whole number);
provided that the number of such Nominees may not

 

--------------------------------------------------------------------------------



 

constitute a majority of the members of the Board unless the Shareholder
Beneficially Owns shares of Common Stock representing at least 50% of the Common
Stock then outstanding.

 

“Beneficial Ownership” shall be determined in accordance with Rule 13d-3 under
the Securities Exchange Act of 1934. For the avoidance of doubt whenever
Beneficial Ownership is calculated herein based upon Common Stock then
outstanding, such Common Stock shall include shares of Common Stock that the
Shareholder has a right to acquire within 60 days in accordance with Rule 13d-3.
The term “Beneficially Own” shall have a correlative term.

 

(c)                                  In the event that any Nominee shall cease
to serve for any reason, the Shareholder shall be entitled to designate such
person’s successor in accordance with this Agreement and the Board shall
promptly fill the vacancy with such successor Nominee; provided that the
Shareholder would then be entitled to nominate such individual for election or
appointment as a director pursuant to Section 1(b).

 

(d)                                 If a Nominee is not appointed or elected to
the Board because of such person’s death, disability, disqualification,
withdrawal as a nominee or for other reason is unavailable or unable to serve on
the Board or is otherwise not elected or appointed to the Board, the Shareholder
shall be entitled to designate promptly another Nominee and the director
position for which the original Nominee was nominated shall not be filled
pending such designation.

 

(e)                                  Upon any decrease in the number of
directors that the Shareholder is entitled to designate for nomination to the
Board pursuant to Section 1(b), the Shareholder shall take all actions within
its power to cause the appropriate number of Nominees to offer to tender their
resignations; provided that, notwithstanding the foregoing, no Nominee shall be
required  to resign prior to the first annual meeting of stockholders of the
Company following the date of this Agreement (the “First Annual Meeting”). If,
as of the time of the mailing of the Company’s proxy statement setting forth the
slate of nominees of the Board to stand for election by stockholders of the
Company at the First Annual Meeting, the Shareholder would not be entitled to
nominate a director according to Section 1(b), the Company shall be under no
obligation to have the Nominee then serving as a Class I director to be included
in the Board’s slate for election to the Board at the First Annual Meeting.

 

(f)                                   Following the Effective Time, if the Board
thereafter increases the size of the Board to a number greater than eight, the
Shareholder shall have the right to appoint or nominate for election to the
Board, as applicable, such number of additional Nominees that, when taken
together with its Nominees then serving as directors, is closest to but not less
than proportional to the Shareholder’s Beneficial Ownership (which, for the
avoidance of doubt, shall mean that the number of Nominees shall be rounded up
to the next whole number in all cases); provided that the total number of
Nominees may not constitute a majority of the members of the Board unless the
Shareholder Beneficially Owns shares of Common Stock representing at least 50%
of the Common Stock then outstanding.

 

(g)                                  The Company shall use its best efforts to
maintain in effect at all times directors and officers indemnity insurance
coverage reasonably satisfactory to the Shareholder and the Company’s Amended
and Restated Certificate of Incorporation and Amended and Restated

 

2

--------------------------------------------------------------------------------



 

Bylaws (each as may be further amended, supplemented or waived in accordance
with its terms) shall at all times provide for indemnification, exculpation and
advancement of expenses to the fullest extent permitted under applicable law.

 

2.                                      Company Obligations.

 

(a)                                 From the Effective Date until the date that
the Shareholder ceases to Beneficially Own shares of Common Stock representing
at least 5% of the Common Stock then outstanding, the Company shall not, without
the prior written consent of the Shareholder, take any action to alter, remove
or amend the classification of the Board into three groups of directors with
staggered three-year terms or to provide for any voting standard in the election
of directors other than plurality voting.

 

(b)                                 The Company agrees to use its best efforts
to ensure that prior to the date that the Shareholder ceases to Beneficially Own
shares of Common Stock representing at least 5% of the Common Stock then
outstanding, (i) each Nominee is included in the Board’s slate of nominees to
the stockholders for each election of directors; and (ii) each Nominee is
included in the proxy statement prepared by management of the Company in
connection with soliciting proxies for every meeting of the stockholders of the
Company called with respect to the election of members of the Board, and at
every adjournment or postponement thereof, and on every action or approval by
written consent of the Board with respect to the election of members of the
Board.

 

3.                                      Committees.  From and after the
Effective Time until such time as the Shareholder ceases to Beneficially Own
shares of Common Stock representing at least 5% of the Common Stock then
outstanding, the Shareholder shall have the right to designate a number of
members of each committee of the Board equal to the nearest whole number greater
than the product obtained by multiplying (a) the percentage of the total voting
power of the Common Stock then Beneficially Owned by the Shareholder and (b) the
number of positions, including any vacancies, on the applicable committee;
provided that any such designee shall be a director and shall be eligible to
serve on the applicable committee under applicable law or listing standards;
provided further that such designees may not constitute a majority of the
members of such committee unless the Shareholder Beneficially Owns shares of
Common Stock representing at least 50% of the Common Stock then outstanding. Any
additional members shall be determined by the Board.

 

4.                                      Amendment and Waiver.  Any provision of
this Agreement may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed, in the case of an amendment, by the Company
and the Shareholder, or in the case of a waiver, by the party against whom the
waiver is to be effective. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

5.                                      Benefit of Parties.  This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective permitted successors and assigns. Notwithstanding the
foregoing, the Company may not assign any of its rights or obligations hereunder
without the

 

3

--------------------------------------------------------------------------------



 

prior written consent of the Shareholder.  Nothing herein contained shall confer
or is intended to confer on any third party or entity that is not a party to
this Agreement any rights under this Agreement.

 

6.                                      Headings.  Headings are for ease of
reference only and shall not form a part of this Agreement.

 

7.                                      Governing Law.  This Agreement shall be
construed in accordance with and governed by the law of the State of Delaware
without giving effect to the principles of conflicts of laws thereof.

 

8.                                      Jurisdiction.  Any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement may be brought against any of the
parties in any federal court located in the State of Delaware or any Delaware
state court, and each of the parties hereby consents to the exclusive
jurisdiction of such court (and of the appropriate appellate courts) in any such
suit, action or proceeding and waives any objection to venue laid therein.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each of the parties agrees that service
of process upon such party at the address referred to in Section 15, together
with written notice of such service to such party, shall be deemed effective
service of process upon such party.

 

9.                                      WAIVER OF JURY TRIAL.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.

 

10.                               Entire Agreement.  This Agreement constitutes
the entire agreement among the parties with respect to the subject matter hereof
and supersedes all prior agreements, understandings and negotiations, both
written and oral among the parties with respect to the subject matter hereof.

 

11.                               Counterparts; Effectiveness.  This Agreement
may be signed in any number of counterparts, each of which shall be deemed an
original. This Agreement shall become effective when each party shall have
received a counterpart hereof signed by each of the other parties. An executed
copy or counterpart hereof delivered by facsimile shall be deemed an original
instrument.

 

12.                               Severability.  If any provision of this
Agreement or the application thereof to any person or circumstance shall be
invalid or unenforceable to any extent, the remainder of this Agreement and the
application of such provisions to other persons or circumstances shall not be
affected thereby and shall be enforced to the greatest extent permitted by law.

 

13.                               Further Assurances.  Each of the parties
hereto shall execute and deliver such further instruments and do such further
acts and things as may be required to carry out the intent and purpose of this
Agreement.

 

4

--------------------------------------------------------------------------------



 

14.                               Specific Performance. Each of the parties
hereto agree that irreparable damage would occur if any provision of this
Agreement were not performed in accordance with the terms hereof and that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement or to enforce specifically the performance of the terms and
provisions hereof in any federal or state court located in the State of
Delaware, in addition to any other remedy to which they are entitled at law or
in equity.

 

15.                               Notices. All notices, requests and other
communications to any party or to the Company shall be in writing (including
telecopy or similar writing) and shall be given,

 

If to the Company:

 

6625 West 78th Street, Suite 300

Minneapolis, Minnesota 55439-2604

Attention: General Counsel and Secretary

Facsimile: (952) 893-3200

 

If to any member of the Shareholder or any Nominee:

 

100 Federal Street, 35th Floor

Boston, Massachusetts 02110

 

With a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, IL  60654

Attention: Richard J. Campbell, P.C., Carol Anne Huff and Ana Sempertegui

Facsimile: (312) 862-2200

 

or to such other address or telecopier number as such party or the Company may
hereafter specify for the purpose by notice to the other parties and the
Company.  Each such notice, request or other communication shall be effective
when delivered at the address specified in this Section 15 during regular
business hours.

 

16.                               Enforcement.  Each of the parties hereto
covenant and agree that the disinterested members of the Board have the right to
enforce, waive or take any other action with respect to this Agreement on behalf
of the Company.

 

*       *       *       *       *

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

AGILITI, INC.

 

 

 

By:

/s/ Thomas J. Leonard

 

 

Name:

Thomas J. Leonard

 

 

Title:

Chief Executive Officer

 

 

 

THL AGILITI LLC

 

 

 

By:

/s/ Charles P. Holden

 

 

Name:

Charles P. Holden

 

 

Title:

Authorized Signatory

 

[Director Nomination Agreement]

 

--------------------------------------------------------------------------------